DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because “and to receive” should be “and receive”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the automata processor".  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 18 recite the limitation "the second processor".  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, Examiner will assume that “the second processor” refers to the previously recited “automata processor”.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 1
Step 1: The claim is directed to an apparatus comprising one or more processors and a memory; therefore, the claim is directed to the statutory category of machines.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerat[ing] a feature vector from … input data, wherein the feature vector comprises a first feature value and a second feature value: This limitation may encompass the mere mental organization or writing down of a feature vector from a set of input data comprising feature values.
[D]etermin[ing] a classification of the input data based at least in part on a decision tree, wherein the decision tree comprises a plurality of identification chains that associate respective values of the first feature value and of the second feature value to the classification of the input data, and wherein … the classification is determined based at least in part on a first comparison using the first feature value and a second comparison using the second feature value:  This limitation could encompass the execution in the mind, or on pen and paper, of a decision tree comprising chains that associate feature values and classifications to make a classification of the input data by making two comparisons based on at least two feature values.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that the method is performed using “one or more processors; and a memory comprising machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to [perform the claimed method]”.  However, this limitation amounts to a mere instruction to apply the judicial exception using generic computer equipment.  See MPEP § 2106.05(f).  The claim further recites “receiv[ing] input data”, which comprises the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  In addition to being insignificant extra-solution activity, the receiving limitation recites the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The recitation that the method is to be performed on a generic computer does not amount to significantly more than the judicial exception for the reasons indicated above at Step 2A Prong 2.  As an ordered whole, the claim is directed to a potentially mentally performable method of organizing data into a feature vector and determining a classification of the data so organized using a decision tree.  Nothing in the claim provides significantly more than this.  Thus, the claim is patent ineligible.

Claim 2
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia, “traversing a root-to-leaf path of the decision tree based on respective values of features of the input data, wherein a final level of the root-to-leaf path identifies the classification of the input data.”  This limitation could encompass the mental traversal, or the traversal using pen and paper, of the decision tree from a root to a leaf that identifies the classification using feature values of the input data.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The mere recitation that the mental process is to be performed using a processor and a memory cannot integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The mere recitation that the mental process is to be performed using a processor and a memory cannot amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 3
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia, “perform[ing] a space compression of the decision tree before applying the decision tree….”  The space compression could be mentally performed by, for instance, deleting or merging nodes of the tree.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim additionally states that the space compression is to be performed by “one or more processors” that execute “instructions” to perform the compression.  However, this is merely an instruction to apply the judicial exception using generic computing equipment and cannot integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Moreover, the claim recites that the “decision tree is software to be implemented in a plurality of state transition elements” and that the decision tree is “appl[ied] … to a plurality of state transition elements.”  Paragraph 34 of the specification as filed indicates that state transition elements are constituent parts of an automata processor.  The term “automata processor,” in turn, includes, according to paragraph 18, “any programmable or otherwise configurable device that may be utilized to perform high efficiency data searches, analyses, processing of complex structured and unstructured data patterns, processing of simple data and complex data models, and so forth, often as part of a parallel process.”  This definition encompasses sufficiently many existing processors that the automata processor may be regarded as a piece of generic computer equipment.  Thus, the recitation that decision tree is implemented in state transition elements of an automata processor may also be regarded as a mere instruction to apply a judicial exception to generic computer equipment.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The recitations that the decision tree is to be implemented in state transition elements of an automata processor and that a processor performs the space compression are mere instructions to apply the exception to generic computer equipment for the same reasons as delineated in Step 2A Prong 1 above.  See MPEP § 2106.05(f).  This cannot amount to significantly more than the judicial exception.

Claim 4
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites that “the space compression is performed based at least in part on a number of the plurality of state transition elements, a number of intervals to be used to determine the classification of the input data, a total number of features in the feature vector, and a capacity of the plurality of state transition elements.”   Compressing the decision tree based upon all of these factors is mentally performable.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed using generic computer equipment cannot integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed using generic computer equipment cannot amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 5
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerat[ing] the decision tree before receiving the input data at least in part by: … for each respective subset of feature values of the plurality of subsets of feature values, classifying the training feature vector using ranges based on the respective subset of feature values: This limitation encompasses the mental performance of, for instance, assigning one classification to a vector if a certain set of feature values is within a range and assigning another if the set of feature values is out of range.
 [D]etermining a subset of feature values to be used to generate the decision tree based on classification results from classifying the training feature vector: This limitation could encompass the mental decision as to which feature values should be used to construct a decision tree based on the classification previously made.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The mere recitation that the mental process is to be performed using a processor and a memory cannot integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The mere recitation that the mental process is to be performed using a processor and a memory cannot amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 6
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[T]he feature vector comprises a sequence of feature values inclusive of the first feature value and the second feature value, wherein each value of the sequence of feature values are each indicated as a floating point value: Generating a feature vector with these claimed properties is mentally performable.
[G]enerat[ing] the decision tree before receiving the input data: Generating a decision tree, as such, is mentally performable, or performable at worst by drawing the tree using a pen and paper.
[D]etermining one or more decision trees in accordance with which the input data is to be classified, wherein the one or more decision trees comprises a first node configured to determine whether a first feature value included in the feature vector is less than a first cut value: Determining which decision trees will be used to classify input data is mentally performable, as is determining whether a first feature value from the input data is less than a threshold.
[D]etermining a label vector comprising a sequence of feature labels that each corresponds with a different feature value included in the feature vector at least in part by setting the first feature value as a first value when the first feature value is less than the first cut value and as a second value when the first feature value is greater than or equal to the first cut value: This limitation encompasses the mental process of, for instance, determining whether a first feature value is less than a threshold or not, then assigning a label to the feature based on the result.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim further requires that decision tree be generated using “instructions” that cause “one or more processors” to generate it.  However, this is a mere instruction to apply the judicial exception using generic computing equipment, which cannot integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim further requires that decision tree be generated using “instructions” that cause “one or more processors” to generate it.  However, this is a mere instruction to apply the judicial exception using generic computing equipment, which cannot amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 7
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim further states that “the instructions cause the one or more processors to: execute the plurality of identification chains of the decision tree in parallel, wherein the decision tree is implemented in one or more state transition elements configured to classify the input data.”  The recitation that the decision tree is to be implemented in state transition elements is, as discussed above in connection with claim 3, a mere instruction to apply the judicial exception to a generic computer.  Similarly, the recitation that the identification chains are to be executed in parallel amounts to a mere instruction to apply the exception using generic parallel processing equipment.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The recitation that the decision tree is to be implemented in state transition elements is, as discussed above in connection with claim 3, a mere instruction to apply the judicial exception to a generic computer.  Similarly, the recitation that the identification chains are to be executed in parallel amounts to a mere instruction to apply the exception using generic parallel processing equipment.  See MPEP § 2106.05(f).

Claim 8
Step 1: The claim is directed to a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerating a feature vector from the input data:  This limitation encompasses the mental generation of a feature vector from input data, or at most the organization of the input data into a feature vector using a pen and paper.
[D]etermining a classification of the input data based at least in part on a decision tree, wherein the decision tree comprises an identification chain that compares the feature vector to one or more thresholds to determine the classification of the input data:  This limitation encompasses the mental classification of input data using decision trees by comparing a feature vector to a threshold, or at most the execution of such a decision tree using a pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The only remaining limitation of the claim is the recitation of “receiving input data”, which is the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The limitation that recites “receiving input data”, in addition to being insignificant extra-solution activity, also recites the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata, 793 F.3d at 1334, 115 USPQ2d at 1701.  As an ordered whole, the claim is directed to a method for classifying input data using a decision tree.  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claim 9
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[F]or a plurality of subsets of the plurality of feature values, using ranges based on the subsets of the plurality of feature values to classify the training feature vector: This limitation encompasses the mental performance of, for instance, assigning one classification to a vector if certain sets of feature values are within a range and assigning another if the sets of feature values are out of range.
[D]etermining a respective subset of features of the plurality of subsets of the plurality of feature values based on classification results for each of the plurality of subsets of the plurality of feature values resulting from classifying the training feature vector: This limitation encompasses the mental process of choosing a subset of features to employ in the construction of a decision tree based on classification results of multiple such subsets.
[G]enerating the decision tree to implement the respective subset of features:  Generating a decision tree is mentally performable, or at worst performable by drawing the decision tree using a pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining limitation of the claim, “receiving a training feature vector comprising a plurality of feature values that are each indicated as a floating point value”, recites the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The receiving limitation, in addition to being insignificant extra-solution activity, also recites the well-understood, routine, and conventional activity of receiving or transmitting data over a network.  See MPEP § 2106.05(d)(II); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).

Claim 10
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 8.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim further recites “applying the decision tree to state elements of an automata processor before receiving the input data.”  As noted above in connection with the discussion of claim 3, this limitation is a mere instruction to apply the judicial exception to generic computer equipment.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim further recites “applying the decision tree to state elements of an automata processor before receiving the input data.”  As noted above in connection with the discussion of claim 3, this limitation is a mere instruction to apply the judicial exception to generic computer equipment.  See MPEP § 2106.05(f).

Claim 11
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerating a label vector based at least in part on a concatenation of the plurality of label values:  This limitation could encompass the mental generation of a label vector by combining a plurality of label values.
[G]enerating a classification of the label vector:  This limitation could encompass mentally assigning a class to the label vector.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining limitations of the claim are:
[A]ccessing a look-up table to determine a plurality of label values corresponding to the feature vector:  This limitation recites the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
[L]oading a binary image corresponding to the decision tree in an automata processor to classify the label vector:  The recitation of loading a binary image recites the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).  The recitation that the label vector is to be classified using an automata processor is a mere instruction to apply the judicial exception using generic computer equipment, as discussed in more detail in the rejection of claim 3.  See MPEP § 2106.05(f).
[O]utputting the classification of the label vector as the classification of the input data:  This limitation recites the insignificant extra-solution activity of mere data gathering and output.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The recitation that the classification is to be performed using an automata processor is a mere instruction to apply the exception using generic computer equipment, as noted above.  The accessing limitation recites the insignificant extra-solution activity of mere data gathering.  The outputting limitation, in addition to being insignificant extra-solution activity, recites the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata, 793 F.3d at 1334, 115 USPQ2d at 1701.

Claim 12
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerat[ing] the classification of the label vector based at least in part on a first comparison and a second comparison:  This limitation encompasses the mental process of assigning a classification to a label vector based on two comparisons.
[Determining that] the second comparison is … to be performed in place of a third comparison based on a result from the first comparison:  This limitation encompasses the mental process of performing one comparison instead of another based on an already-performed comparison.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim further recites that an “automata processor compris[ing] a plurality of state transition elements [is] configured to generate the classification of the label vector….”  As noted above in connection with claim 3, this limitation is a mere instruction to apply the judicial exception using generic computer equipment.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim further recites that an “automata processor compris[ing] a plurality of state transition elements [is] configured to generate the classification of the label vector….”  As noted above in connection with claim 3, this limitation is a mere instruction to apply the judicial exception using generic computer equipment.  See MPEP § 2106.05(f).

Claim 13
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerating a label vector based at least in part on a concatenation of the plurality of label values:  This limitation could encompass the mental process of generating a label vector by combining several label values.
[A]ccessing a first binary image corresponding to a first decision tree and a second binary image corresponding to a second decision tree: The specification does not define “binary image” and only uses the term once in paragraph 59.  Thus, the limitation may properly be construed to refer to any binary data corresponding to the decision trees.  Accessing these data may encompass mentally retrieving them or visualizing them from some source.
[G]enerating a first classification of the label vector…: This limitation encompasses the mental process of assigning a label to a category.
[D]etermining the first classification to comprise a first result:  This limitation encompasses the mental process of equating a first classification to a first result.
[G]enerating a second classification of the label vector…: This limitation encompasses the mental process of assigning a label to a category.
[D]etermining the second classification to comprise the first result…:  This limitation encompasses the mental process of equating a second classification to a first result.
[D]etermining that the first classification is the same as the second classification based at least in part on both classifications comprising the first result: This limitation could encompass the mental process of determining that two classifications are the same.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining elements of the claim are as follows:
[A]ccessing a look-up table to determine a plurality of label values corresponding to the feature vector:  This limitation recites the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
[A]djusting a first portion of an automata processor based at least in part on the first binary image corresponding to the first decision tree: This limitation merely states that the classification of the label vector is to be performed by adjusting an automata processor.  In other words, this limitation is a mere instruction to apply the exception using generic computer equipment, as explained in more detail above in connection with claim 3.  See MPEP § 2106.05(f).
[T]ransmitting the label vector to the first portion of the automata processor:  This limitation is directed to the insignificant extra-solution activity of mere data gathering and output.  See MPEP § 2106.05(g).
[A]djusting a second portion of the automata processor based at least in part on the second binary image corresponding to the second decision tree:  This limitation merely states that the classification of the label vector is to be performed by adjusting an automata processor.  In other words, this limitation is a mere instruction to apply the exception using generic computer equipment, as explained in more detail above in connection with claim 3.  See MPEP § 2106.05(f).
[T]ransmitting the label vector to the second portion of the automata processor:  This limitation is also directed to the insignificant extra-solution activity of mere data gathering and output.  See MPEP § 2106.05(g).
[I]n response to determining the first classification is the same as the second classification, outputting the first classification of the label vector as the classification of the input data:  This limitation is also directed to the insignificant extra-solution activity of mere data gathering and output.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, the adjusting limitations are mere instructions to apply the exception using generic computer equipment, and the accessing limitation is directed to the insignificant extra-solution activity of mere data gathering.  The transmitting and outputting limitations, in addition to being insignificant extra-solution activity, are also directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Claim 14
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites, inter alia, “merging identical decision chains of the decision tree prior to applying the decision tree….”  This limitation could encompass the process of merging nodes or branches of the tree by reorganizing the tree in one’s head or with a pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim further recites that the decision tree is applied “to state [transition] elements of the automata processor before receiving the input data….”  As noted above in connection with claim 3, this is a mere instruction to apply the judicial exception using generic computer equipment.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim further recites that the decision tree is applied “to state [transition] elements of the automata processor before receiving the input data….”  As noted above in connection with claim 3, this is a mere instruction to apply the judicial exception using generic computer equipment.  See MPEP § 2106.05(f).

Claim 15
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[D]etermin[ing] that a first symbol value of a label vector corresponding to the input data is less than a first cut threshold value for a first feature and to determine that the first symbol value is greater than or equal to a second cut threshold value for the first feature: This limitation encompasses the mental comparison of a value of a symbol value of a label vector to two thresholds.
[I]n response to determining the first symbol value is between the first cut threshold value and the second cut threshold value for the first feature, … determin[ing] that a second symbol value of the label vector corresponding to the input data is greater than a third cut threshold value for a second feature: This limitation encompasses the mental comparison of a second symbol value of a label vector to a threshold in response to the first symbol value falling between two thresholds.
[C]lassifying the input data in a first category based at least in part on the determination that the second symbol value of the label vector is greater than the third cut threshold value for the second feature:  This limitation encompasses the mental determination that the input data belong to a category if the second symbol value exceeds the threshold.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The only remaining limitation of this claim is a recitation that the determination is performed using a state transition element.  However, as noted above in connection with the discussion of claim 3, this recitation is a mere instruction to apply an exception to generic computer equipment.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, the recitation that the determination is performed using a state transition element is a mere instruction to apply the judicial exception to generic computer equipment.  See MPEP § 2106.05(f).

Claim 16
Step 1: The claim is directed to a system comprising a first processor and an automata processor; therefore, the claim is directed to the statutory category of machines.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerat[ing] a label vector based at least in part on mapping [a] feature vector to the label vector: This limitation could encompass the mental generation of a label vector by applying a function that maps a feature vector to a label vector.
 [A]djust[ing] a configuration in response to the binary data to implement the decision tree: This limitation could encompass the mental implementation, or implementation using a pen and paper, of a decision tree by adjusting a configuration in response to the receipt/analysis of binary data.
[G]enerat[ing] a classification, after adjusting the configuration, in accordance with the decision tree at least in part by performing, … a first comparison on a first value of the label vector and by performing … a second comparison on a second value of the label vector: This limitation encompasses the mental comparison of first and second values of the label vector to perform a classification using the decision tree.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The additional elements of the claim are as follows:
[R]eceiv[ing] input data that comprises a feature vector:  This limitation recites the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
[O]utput[ting] binary data to be used to implement a decision tree and output[ting] the label vector: 
This limitation recites the insignificant extra-solution activity of mere data gathering and output.  See MPEP § 2106.05(g).
[R]eceiv[ing] the binary data and the label vector:  This limitation also recites the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
In addition, the claim recites that certain functions are to be performed by a “first processor” and that other functions are to be performed using an “automata processor” or a “second processor” comprising “state transition elements”.  The recitation that certain functions are to be performed by a first processor is clearly a mere instruction to apply a judicial exception using generic computer equipment.  See MPEP § 2106.05(f).  The recitation that other functions are to be performed by a second processor/automata processor comprising state transition elements is similarly a mere instruction to apply the judicial exception to generic computer equipment, as discussed more fully in the discussion of claim 3.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, the recitation that certain functions are to be performed by a first processor and that others are to be performed by an automata processor is a mere instruction to apply the exception to generic computer equipment.  See MPEP § 2106.05(f).

Claim 17
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites that “the feature vector comprises a first plurality of feature values concatenated with a second plurality of feature values.”  The mapping of a feature vector to a label vector as recited in claim 16 remains mentally performable even under the condition that the feature vector comprises concatenated feature values.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The mere recitation that the mental process is to be performed using generic computing equipment cannot integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The mere recitation that the mental process is to be performed using generic computing equipment cannot amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 18
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 16 above.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The further limitation of the claim, which recites that “the first processor outputs the binary data based at least in part on the feature vector and a classification to be performed by the second processor,” is the insignificant extra-solution activity of mere data gathering and output.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  In addition to being insignificant extra-solution activity, the outputting limitation recites the well-understood, routine, and conventional activity of receiving or transmitting data over a network.  See MPEP § 2106.05(d)(II); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).

Claim 19
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia, “generat[ing] the classification based at least in part on a majority-consensus model that selects the classification from a plurality of results….”  This limitation could encompass the mental classifying of data based on a majority vote of the results of various decision trees.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim further recites that the classification is generated by an “automata processor” and that the results are selected “from a plurality of state transition elements that includes the state transition element.”  However, as noted above, these limitations amount to a mere instruction to apply the exception using generic computer equipment.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim further recites that the classification is generated by an “automata processor” and that the results are selected “from a plurality of state transition elements that includes the state transition element.”  However, as noted above, these limitations amount to a mere instruction to apply the exception using generic computer equipment.  See MPEP § 2106.05(f).

Claim 20
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia, that “the second comparison is determined to be performed in place of a third comparison based on a result from the first comparison.”  This limitation could encompass the mental traversal of one branch of a decision tree rather than another based on a comparison at the root.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim further recites that “the automata processor comprises a plurality of trained random forest model state transition elements that includes the state transition element….”  As noted above, the recitation that the random forest model is to be executed on an automata processor comprising state transition elements is a mere instruction to apply the judicial exception to generic computer equipment.  See MPEP § 2106.05(f).  The recitation that the random forest model is trained is insignificant extra-solution activity insofar as the claim is not ultimately directed to the training of the random forest model, but rather to the use of the model to generate a classification.  See MPEP § 2106.05(g). 
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, the recitation that the random forest model is to be executed on an automata processor comprising state transition elements is a mere instruction to apply the judicial exception to generic computer equipment.  See MPEP § 2106.05(f).  The recitation that the random forest model is trained is, in addition to being insignificant extra-solution activity, well-understood, routine, and conventional.  See MPEP § 2106.05(d); Somasundaran et al. (US 10380490), col. 3, l. 54-col. 4, l. 24 (disclosing that training of a computer model may be accomplished using conventional techniques such as random forest classifiers).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eads (US 20140337269) (“Eads”).
Regarding claim 1, Eads discloses “[a]n apparatus, comprising: 
one or more processors (systems and methods of the invention may be implemented using one or more processors and memory components within a computing environment – Eads, paragraph 301); and 
a memory comprising machine-readable instructions that, when executed by the one or more processors, cause the one or more processors (data processing routines, functions and algorithms may be performed by one or more program instructions stored in or executed by memory – Eads, paragraph 303) to: 
receive input data (an unlabeled or labeled machine learning data set can have m instances, which are (x, y) pairs where x is a vector of n data values (called features, observations, or collectively a feature vector) and y is the label for x [x = input data] – Eads, paragraph 62); 
generate a feature vector from the input data, wherein the feature vector comprises a first feature value and a second feature value (an unlabeled or labeled machine learning data set can have m instances, which are (x, y) pairs where x is a vector of n data values (called features, observations, or collectively a feature vector) [i.e., there is more than one feature value, or a first feature value and a second feature value] and y is the label for x [instance comprising feature vector and label = feature vector] – Eads, paragraph 62); and 
determine a classification of the input data based at least in part on a decision tree (a decision tree is a data structure used to predict an output variable from an input set of variables [input data]; when the output variable is Boolean or categorical, the decision tree is a classification tree, and if the output value is real-valued, the decision tree is a regression tree – Eads, paragraph 28), wherein the decision tree comprises a plurality of identification chains that associate respective values of the first feature value and of the second feature value to the classification of the input data (at a particular tree node, a splitting test is applied to instances given to the tree node; in the case of integer/ordinal and real-valued features, a thresholding is applied; if a real-valued or integer feature is below a threshold value, the test passes; otherwise, it fails – Eads, paragraph 29; see also Fig. 6 (showing that the decision tree is composed of chains), paragraphs 30, 36 (disclosing that each decision tree node contains a node label to predict [classify] for a leaf node)), and wherein, at runtime, the classification is determined based at least in part on a first comparison using the first feature value and a second comparison using the second feature value (at a particular tree node, a splitting test is applied to instances given to a tree node; if a real-valued or integer feature is below a threshold value, the test passes; otherwise, it fails; if a categorical feature value belongs to a subset of category indices, the test passes; otherwise, it fails – Eads, paragraph 29 [comparison = comparison of feature to threshold value or to the subset of category indices; note that this is done for each feature, so there are in general multiple comparisons with multiple feature values]; see also paragraphs 30, 36 (disclosing that a decision tree node contains a label to predict [classify] for leaf nodes)).”

Regarding claim 2, Eads discloses that “the instructions cause the one or more processors to determine the classification of the input data at least in part by: 
traversing a root-to-leaf path of the decision tree based on respective values of features of the input data (at a particular tree node, a splitting test is applied to instances given to the tree node; in the case of integer/ordinal and real-valued features, a thresholding is applied; if a real-valued or integer feature is below a threshold value, the test passes; otherwise, it fails – Eads, paragraph 29; the process for predicting on a decision tree begins at the root decision tree node; then, a recursive process is performed on a decision tree node X that includes outputting the label encoded in X if X is a leaf node – id. at paragraphs 38-39), wherein a final level of the root-to-leaf path identifies the classification of the input data (the process for predicting on a decision tree begins at the root decision tree node; then, a recursive process is performed on a decision tree node X that includes outputting the label encoded in X if X is a leaf node, then stop – id. at paragraphs 38-39).”  

Regarding claim 8, Eads discloses “[a] method, comprising: 
receiving input data (an unlabeled or labeled machine learning data set can have m instances, which are (x, y) pairs where x is a vector of n data values (called features, observations, or collectively a feature vector) and y is the label for x [x = input data] – Eads, paragraph 62); 
generating a feature vector from the input data (an unlabeled or labeled machine learning data set can have m instances, which are (x, y) pairs where x is a vector of n data values (called features, observations, or collectively a feature vector) and y is the label for x [instance comprising feature vector and label = feature vector] – Eads, paragraph 62); and 
determining a classification of the input data based at least in part on a decision tree (a decision tree is a data structure used to predict an output variable from an input set of variables [input data]; when the output variable is Boolean or categorical, the decision tree is a classification tree, and if the output value is real-valued, the decision tree is a regression tree – Eads, paragraph 28), wherein the decision tree comprises an identification chain that compares the feature vector to one or more thresholds to determine the classification of the input data (at a particular tree node, a splitting test is applied to instances given to the tree node; in the case of integer/ordinal and real-valued features, a thresholding is applied; if a real-valued or integer feature is below a threshold value, the test passes; otherwise, it fails – Eads, paragraph 29; see also Fig. 6 (showing that the decision tree is composed of chains)).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eads in view of Crawford et al. (US 7831526) (“Crawford”) and further in view of Roy, “Algorithmic Techniques for the Micron Automata Processor,” dissertation, Ga. Inst. Tech. (2015) (“Roy”).
Regarding claim 3, Eads appears not to disclose explicitly the further limitations of the claim.  However, Crawford discloses that “the decision tree is software (Crawford col. 6, ll. 38-44 discloses that the optimal model comprising merged decision chains is placed into memory storage for further use [i.e., it is software stored in memory])…, and … the instructions cause the one or more processors to: 
perform a space compression of the decision tree before applying the decision tree (redundant nodes of variable v is a decision chain are merged [space-compressed] to keep the resulting graphic structure as compact as possible – Crawford, col. 6, ll. 46-67; see also Fig. 12 (showing that the merging of nodes for level v occurs at step 12, before the output of the optimal exception-based directed acyclic graph at step 20 [application of the decision tree]))….”  
Crawford and the instant application both relate to decision trees and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to space-compress the decision tree, as disclosed by Crawford, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the resulting tree as compact as possible, thereby saving memory space.  See Crawford, col. 6, ll. 46-67.
Neither Eads nor Crawford appears to disclose explicitly the further limitations of the claim.  However, Roy discloses that the “software [is] to be implemented in a plurality of state transition elements (automata processor is a re-configurable co-processor that supports direct hardware implementation of a set of non-deterministic finite automata over a streaming input – Roy, preface, p. iv, first paragraph; many algorithmic techniques [i.e., software] and automata-design strategies can be used to develop applications that run efficiently on an automata processor – id. at p. v, last paragraph; software required for programming the automata processor is available from an online development portal – id. at p. 8, chapter II, second paragraph; a single automata processor chip contains 49,152 state transition elements – id. at p. 13, sec. 2.2, first paragraph)….”
Roy and the instant application both relate to automata processors comprising state transition elements and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eads and Crawford to implement the method in an automata processor comprising state transition elements, as disclosed by Roy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the processing time of the decision forests by accelerating the finding of all occurrences of the thousands of complex patterns in the input data processed thereby.  See Roy, preface, p. iv, second paragraph.

Regarding claim 10, Eads appears not to disclose explicitly the further limitations of the claim.  However, Crawford discloses “applying the decision tree … before receiving the input data (optimal model comprising decision chains with merged nodes are created [applied] and placed into memory storage for further use [i.e., for processing input data] – Crawford, col. 6, ll. 38-44).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to apply the tree before receiving input data, as disclosed by Crawford, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to have the finished product ready for use when applying the input data, thereby saving time at runtime.  See Crawford, col. 6, ll. 38-44.
Neither Eads nor Crawford appears to disclose explicitly the further limitations of the claim.  However, Roy discloses “applying the [software] to state elements1 of an automata processor (automata processor is a re-configurable co-processor that supports direct hardware implementation of a set of non-deterministic finite automata over a streaming input – Roy, preface, p. iv, first paragraph; many algorithmic techniques and automata-design strategies can be used to develop applications that run efficiently on an automata processor – id. at p. v, last paragraph; software required for programming the automata processor is available from an online developers portal – id. at p. 8, chapter II, second paragraph; a single automata processor chip contains 49,152 state transition elements – id. at p. 13, sec. 2.2, first paragraph)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eads and Crawford to perform the method using an automata processor comprising state transition elements, as disclosed by Roy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the processing time of the decision forests by accelerating the finding of all occurrences of the thousands of complex patterns in the input data processed thereby.  See Roy, preface, p. iv, second paragraph.

Regarding claim 14, Eads appears not to disclose explicitly the further limitations of the claim.  However, Crawford discloses “applying the decision tree … before receiving the input data at least in part by merging identical decision chains of the decision tree prior to applying the decision tree … (input decision tree can be expanded into a collection of decision chains, and the nodes of the tree as rearranged can be merged to remove identical subtrees  – Crawford, col. 3, ll. 33-47; see also col. 7, ll. 1-6 (disclosing that merging can take place by removing multiple occurrences of exactly identical decision chains)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to merge identical chains of the decision tree, as disclosed by Crawford, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the resulting tree as compact as possible, thereby saving memory space.  See Crawford, col. 6, ll. 46-67.
Neither Eads nor Crawford appears to disclose explicitly the further limitations of the claim.  However, Roy discloses “applying the [algorithm] to state elements2 of the automata processor (automata processor is a re-configurable co-processor that supports direct hardware implementation of a set of non-deterministic finite automata over a streaming input – Roy, preface, p. iv, first paragraph; many algorithmic techniques and automata-design strategies can be used to develop applications that run efficiently on an automata processor – id. at p. v, last paragraph; software required for programming the automata processor is available from an online developers portal – id. at p. 8, chapter II, second paragraph; a single automata processor chip contains 49,152 state transition elements – id. at p. 13, sec. 2.2, first paragraph)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eads and Crawford to perform the method using an automata processor comprising state transition elements, as disclosed by Roy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the processing time of the decision forests by accelerating the finding of all occurrences of the thousands of complex patterns in the input data processed thereby.  See Roy, preface, p. iv, second paragraph.

Regarding claim 15, Eads appears not to disclose explicitly the further limitations of the claim.  However, Crawford discloses that “determining the classification of the input data based at least in part on the decision tree comprises: 
… determin[ing] that a first symbol value of a label vector corresponding to the input data is less than a first cut threshold value for a first feature and determin[ing] that the first symbol value is greater than or equal to a second cut threshold value for the first feature (Crawford Fig. 4 discloses a set of decision trees containing a root into which a set of data containing labels for features such as job type, assets, and income [arrangeable as a label vector] is input; in the fifth pathway rom the left, the system determines that a user’s assets [first feature/symbol value] are greater than $200,000 [second cut threshold value] but less than or equal to $500,000 [first cut threshold value]); and 
in response to determining the first symbol value is between the first cut threshold value and the second cut threshold value for the first feature, … determin[ing] that a second symbol value of the label vector corresponding to the input data is greater than a third cut threshold value for a second feature (Crawford Fig. 4 depicts a set of decision trees containing multiple pathways; the fifth pathway from the left depicts an input corresponding to a user’s assets [first feature/symbol value] being between $200,000 and $500,000 [first and second cut threshold values] and proceeds to a node that determines that the user’s income [second feature/symbol value] being greater than $100,000 [third cut threshold value]); and 35MICS:0384-1 2015-0496.01/US 
classifying the input data in a first category based at least in part on the determination that the second symbol value of the label vector is greater than the third cut threshold value for the second feature (Crawford Fig. 4 discloses that, if the assets of the user are between $200,000 and $500,000 and the income of the user is greater than $100,000, the card type for which the user is eligible is gold [first category]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to classify input data by determining that one feature of the data is between two thresholds and a second feature is greater than a third threshold, as disclosed by Crawford, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a simple series of tests to determine the proper classification of the input data, thereby saving processing power.  See Crawford, col. 5, ll. 31-59.
Neither Eads nor Crawford appears to disclose explicitly the further limitations of the claim.  However, Roy discloses “using a state transition element to [perform an algorithm] (automata processor is a re-configurable co-processor that supports direct hardware implementation of a set of non-deterministic finite automata over a streaming input – Roy, preface, p. iv, first paragraph; many algorithmic techniques and automata-design strategies can be used to develop applications that run efficiently on an automata processor – id. at p. v, last paragraph; a single automata processor chip contains 49,152 state transition elements – id. at p. 13, sec. 2.2, first paragraph)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eads and Crawford to perform the method using an automata processor comprising state transition elements, as disclosed by Roy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the processing time of the decision forests by accelerating the finding of all occurrences of the thousands of complex patterns in the input data processed thereby.  See Roy, preface, p. iv, second paragraph.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eads in view of Crawford and Roy and further in view of Guo et al. (US 20170103333) (“Guo”).
Regarding claim 4, the rejection of claim 3 is incorporated.  Crawford further discloses that “the space compression is performed based at least in part on … a number of intervals to be used to determine the classification of the input data, [and] a total number of features in the feature vector (an input decision tree may be converted into a collection of independent decision chains having the same length; if a particular decision chain has more than one node corresponding to a variable, the method merges the conditions into a single node for that variable [e.g., if one chain had a node saying “income < $100,000” and “income < $200,000,” the nodes would be merged into a single node reading “income < $200,000” to reduce the number of intervals needed] – Crawford, col. 4, l. 57-col. 5, l. 11; an ultimate optimized output of the method is shown in Fig. 11 a directed acyclic graph having an optimal order of variables, creating a more compact and comprehensible presentation – id. at col. 4, ll. 47-56; see also Figs. 1-11 (showing that the compactification of the decision tree from the original in Fig. 1 to the final in Fig. 11 proceeds under the assumption that the three features of job type, income, and assets will be considered))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eads and Roy to base the space compression on a number of intervals to be used in input data classification and a number of features in the feature vector, as disclosed by Crawford, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the resulting tree as compact as possible, thereby saving memory space.  See Crawford, col. 6, ll. 46-67.
Neither Eads, Crawford, nor Roy appears to disclose explicitly the further limitations of the claim.  However, Guo discloses that “the space compression is performed based at least in part on a number of the plurality of state transition elements, … and a capacity of the plurality of state transition elements (subset encoding method can help the automata processor achieve better utilization of its hardware resources for various applications; the subset encoding method encodes both application data and patterns into subsets of characters; for example, it can encode a 64-character DNA sequence into a subset of 8-bit characters [i.e., space-compress the sequence] so that it only uses one STE to represent this DNA sequence [i.e., the compression is based on the capacity of one STE to handle the input data] – Guo, paragraph 8; see also Table 5 and paragraph 133 (showing that the automata processor symbol size is inversely proportional to the number of STEs [i.e., the use of more STEs requires the compression of data on each STE into a smaller alphabet])).”  
Guo and the instant application both relate to automata processors and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eads, Crawford, and Roy to perform the space compression based on the number of STEs and the capacity of each STE, as disclosed by Guo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve space efficiency and the degree of parallelism in the system.  See Guo, paragraph 10.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eads in view of Crawford.
Regarding claim 5, the rejection of claim 1 is incorporated.  Eads further discloses “receiving a training feature vector comprising a plurality of subsets of feature values (Eads paragraph 27 discloses the receipt of a training data set comprising n pairs of feature vectors and labels, wherein the feature vectors represent the input variables or features [subsets of feature values]); … and
determining a subset of feature values to be used to generate the decision tree based on classification results from classifying [a] training feature vector (in decision tree learning, a Classification and Regression Tree (CART) algorithm is often used to learn a decision tree from a training set; it is a recursive algorithm that starts from the top of the decision tree and keeps building the tree downward until stopping criterion is met by determining a best feature that creates a best increase in score at every step [i.e., at each node of the tree, the next best feature for discriminating the available classification labels of the data point is selected, or the subset of features that best leads to a proper classification is selected] – Eads, paragraphs 159-178; see also paragraph 27 (disclosing a training feature vector)).”
Eads appears not to disclose explicitly the further limitations of the claim.  However, Crawford discloses that “the instructions cause the one or more processors to generate the decision tree before receiving the input data (optimal model comprising decision chains with merged nodes are created [generated] and placed into memory storage for further use [i.e., for processing input data] – Crawford, col. 6, ll. 38-44) at least in part by:
for each respective subset of feature values of the plurality of subsets of feature values, classifying the … feature vector using ranges based on the respective subset of feature values (Crawford Fig. 1 discloses a decision tree that uses features such as job type, income, and assets to classify a type of card for which a user is eligible; one set of nodes tests whether the user’s income is less than $100,000 [“less than $100,000” = range based on the subset of values for the income feature that are less than $100,000], and another determines whether a user’s assets are less than $200,000, greater than $200,000, less than $500,000, or greater than $500,000)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to classify the feature vector using ranges of feature values, as disclosed by Crawford, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow simple binary or ternary decisions to be made on the basis of real-valued data by splitting up those data into ranges.  See Crawford, col. 5, ll. 34-45.

Regarding claim 9, the rejection of claim 8 is incorporated.  Eads further discloses “receiving a training feature vector comprising a plurality of feature values that are each indicated as a floating point value (a CSV file may be loaded into an in-memory, feature-contiguous object of a class that implements an MLDataSet concept; the features [i.e., multiple feature values] are of type float and the labels are of type int – Eads, paragraph 120; see also paragraph 27 (disclosing that the features can be organized as training feature vectors)); …
determining a respective subset of features of the plurality of subsets of the plurality of feature values based on classification results for each of the plurality of subsets of the plurality of feature values resulting from classifying [a] training feature vector (in decision tree learning, a Classification and Regression Tree (CART) algorithm is often used to learn a decision tree from a training set; it is a recursive algorithm that starts from the top of the decision tree and keeps building the tree downward until stopping criterion is met by determining a best feature that creates a best increase in score at every step [i.e., at each node of the tree, the next best feature for discriminating the available classification labels of the data point is selected, or the subset of features that best leads to a proper classification is selected] – Eads, paragraphs 159-178; see also paragraph 27 (disclosing a training feature vector)); and 
generating the decision tree to implement the respective subset of features (in decision tree learning, a Classification and Regression Tree (CART) algorithm is often used to learn [generate] a decision tree from a training set; it is a recursive algorithm that starts from the top of the decision tree and keeps building the tree downward until stopping criterion is met by determining a best feature that creates a best increase in score at every step – Eads, paragraphs 159-178).”
Eads appears not to disclose explicitly the further limitations of the claim.  However, Crawford discloses “generating the decision tree before runtime (optimal model comprising decision chains with merged nodes are created [generated] and placed into memory storage for further use [at runtime] – Crawford, col. 6, ll. 38-44) at least in part by: …
for a plurality of subsets of the plurality of feature values, using ranges based on the subsets of the plurality of feature values to classify the … feature vector (Crawford Fig. 1 discloses a decision tree that uses features such as job type, income, and assets to classify a type of card for which a user is eligible; one set of nodes tests whether the user’s income is less than $100,000 [“less than $100,000” = range based on the subset of values for the income feature that are less than $100,000], and another determines whether a user’s assets are less than $200,000, greater than $200,000, less than $500,000, or greater than $500,000)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to classify the feature vector using ranges of feature values, as disclosed by Crawford, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow simple binary or ternary decisions to be made on the basis of real-valued data by splitting up those data into ranges.  See Crawford, col. 5, ll. 34-45.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eads in view of Crawford and further in view of Tickoo et al. (US 20150117766) (“Tickoo”).
Regarding claim 6, the rejection of claim 1 is incorporated.  Eads further discloses that “the feature vector comprises a sequence of feature values inclusive of the first feature value and the second feature value, wherein each value of the sequence of feature values are each indicated as a floating point value (a CSV file may be loaded into an in-memory, feature-contiguous object of a class that implements an MLDataSet concept; the features [i.e., multiple feature values] are of type float and the labels are of type int – Eads, paragraph 120)….” 31MICS:0384-1 
Eads appears not to disclose explicitly the further limitations of the claim.  However, Crawford discloses that “2015-0496.01/USthe instructions cause the one or more processors to generate the decision tree before receiving the input data (optimal model comprising decision chains with merged nodes are created [generated] and placed into memory storage for further use [i.e., for processing input data] – Crawford, col. 6, ll. 38-44) at least in part by: 
determining one or more decision trees in accordance with which the input data is to be classified, wherein the one or more decision trees comprises a first node configured to determine whether a first feature value included in the feature vector is less than a first cut value (Crawford Fig. 1 discloses a decision tree for classifying what kind of credit card a user is eligible to receive containing, inter alia, a node for determining whether a user’s income [first feature value, in a feature vector comprising job type, income, and assets] is less than $100,000 [first cut value]); and 
determining a label vector … at least in part by setting the first feature value as a first value when the first feature value is less than the first cut value and as a second value when the first feature value is greater than or equal to the first cut value (Crawford Fig. 1 discloses a decision tree that determines a label “no card,” “silver,” “bronze,” “gold,” or “platinum” by comparing features such as “income” to thresholds such as $100,000 and features such as “assets” to thresholds [cut values] such as $200,000; for instance, if a user is in the service industry and his income is less than $100,000, his card can be “no card” or “silver” depending on the user’s assets, but can be “gold” or “platinum” if his income is above $100,000).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to generate the decision tree by adding nodes that determine whether features are less than a threshold and labeling the features depending on whether the feature satisfies the threshold or not, as disclosed by Crawford, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow simple binary or ternary decisions to be made on the basis of real-valued data by splitting up those data into ranges.  See Crawford, col. 5, ll. 34-45.
Neither Eads nor Crawford appears to disclose explicitly the further limitations of the claim.  However, Tickoo discloses “determining a label vector comprising a sequence of feature labels that each corresponds with a different feature value included in the feature vector (one example of pattern recognition is sequence labeling, which assigns a class to each member of a sequence of values; in machine learning, a training set includes an input feature vector and a corresponding label vector [i.e., each feature in the sequence is assigned a corresponding label value] – Tickoo, paragraph 7-8)….”  
Tickoo and the instant application both relate to labels in machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eads and Crawford to utilize a label vector that comprises a sequence of labels each corresponding to a different feature value, as disclosed by Tickoo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for a richer set of labels to be applied to the feature vector than would be the case if only one label were applied to the entire feature vector, therefore giving the system more complete information about the vector.  See Tickoo, paragraphs 7-8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eads in view of Burger et al. (US 20150262064) (“Burger”).
Regarding claim 7, Eads appears not to disclose explicitly the further limitations of the claim.  However, Burger discloses that “the instructions cause the one or more processors to: 
execute the plurality of identification chains of the decision tree in parallel (on-chip architecture of a decision tree scoring system includes a plurality of decision tree processors implemented in parallel on one or more specialized or programmable logic circuits – Burger, paragraph 6), wherein the decision tree is … configured to classify the input data (a decision tree is a binary search tree comprising decision nodes and left and right sub-trees and/or leaves; branches lead from a decision node to leaf nodes; at a decision node, if a feature value [input data] is less than or equal to a threshold, the left subtree is selected, and otherwise, the right subtree is selected; a leaf node represents an output or end-point [classification] of the decision tree – Burger, paragraph 2).”
Burger and the instant application both relate to decision trees and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to execute the decision trees in parallel, as disclosed by Burger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the execution time of the decision trees by allowing multiple processes to run simultaneously.  See Burger, paragraph 6.
Neither Eads nor Burger appears to disclose explicitly the further limitations of the claim.  However, Roy discloses that “the [software] is implemented in one or more state transition elements (automata processor is a re-configurable co-processor that supports direct hardware implementation of a set of non-deterministic finite automata over a streaming input – Roy, preface, p. iv, first paragraph; many algorithmic techniques and automata-design strategies can be used to develop applications that run efficiently on an automata processor – id. at p. v, last paragraph; software required for programming the automata processor is available from an online developers portal – id. at p. 8, chapter II, second paragraph; a single automata processor chip contains 49,152 state transition elements – id. at p. 13, sec. 2.2, first paragraph)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Eads and Burger to perform the method using an automata processor comprising state transition elements, as disclosed by Roy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the processing time of the decision forests by accelerating the finding of all occurrences of the thousands of complex patterns in the input data processed thereby.  See Roy, preface, p. iv, second paragraph.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eads in view of Roy.
Regarding claim 16, Eads discloses “[a] system, comprising: 
a first processor (systems and methods may be implemented using one or more processors and memory components within a computing environment – Eads, paragraph 301) configured to: 
receive input data that comprises a feature vector (training a machine intelligence involves learning a forest of decision trees from labeled feature vectors; a training set of data is a group of n pairs (xi, yi) where xi is a vector (or, feature vector) representing the input variables – Eads, paragraph 27); 
generate a label vector based at least in part on mapping the feature vector to the label vector (training a machine intelligence involves learning a forest of decision trees from labeled feature vectors; a training set of data is a group of n pairs (x1, y1), …, (xn, yn) where xi is a vector (or, feature vector) representing the input variables and y represents the output variable (or, label); a (label, feature vector) pair is referred to as an “instance” [label vector] – Eads, paragraph 27; one dataset concept is a WritableMLDataSet concept, which allows the labels and feature values to be changed [mapping feature vector to label vector = assigning a label to a feature vector] – id. at paragraph 88); and 
output binary data to be used to implement a decision tree and output the label vector (training a machine intelligence involves learning a forest of decision trees from labeled feature vectors; a training set of data is a group of n pairs (x1, y1), …, (xn, yn) where xi is a vector (or, feature vector) representing the input variables and y represents the output variable (or, label); a (label, feature vector) pair is referred to as an “instance” [label vector] – Eads, paragraph 27; one dataset concept is a WritableMLDataSet concept, which allows the labels and feature values to be changed [i.e., the processor that creates the labels and feature values outputs the instance/label vector] – id. at paragraph 88; a decision tree is a data structure used to predict an output variable from an input set of variables [data]; the variables can be Boolean [binary] – id. at paragraph 28); and 
a[ second] processor (systems and methods may be implemented using one or more processors and memory components within a computing environment [i.e., there may be in general more than one processor] – Eads, paragraph 301) configured to: 
receive the binary data and the label vector from the first processor (in machine intelligence, there are two general modes of operation: training (or learning) and prediction (or testing); training involves learning a forest of decision trees from labeled feature vectors; a training set of data is a group of n pairs of feature vectors and labels – Eads, paragraph 27 [i.e., the processor that trains the forest receives the labeled feature vectors from the processor that creates them]; a decision tree is a data structure used to predict an output variable from an input set of variables [data]; the variables can be Boolean [binary] – id. at paragraph 28); 
adjust a configuration in response to the binary data to implement the decision tree (training involves learning a forest of decision trees from labeled feature vectors [training the forest = adjusting the configuration of the forest] – Eads, paragraph 27; see also paragraph 28 (indicating that the input data may be Boolean/binary)); and 
generate a classification, after adjusting the configuration, in accordance with the decision tree (training a machine intelligence [adjusting the configuration] involves learning a forest of decision trees from labeled feature vectors, and prediction takes a learned model based on the training set and generates predictions on a new set of data; within these two modes, classification is one kind of prediction – Eads, paragraph 27; when the output variable of a decision tree is Boolean or categorical, the decision tree is a classification tree – id. at paragraph 27) at least in part by performing, using … the second processor, a first comparison on a first value of the label vector and by performing … a second comparison on a second value of the label vector (at a particular tree node, a splitting test is applied to instances given to the tree node; for categorical features, a categorical feature value [first value of label vector] is checked for membership in a subset of category indices [comparison between the feature value and the subset]; if it belongs, the test passes; otherwise, it fails – Eads, paragraph 29; see also Fig. 6 (showing that the tree has multiple levels, so that in general multiple comparisons will be performed)).”  
Eads appears not to disclose explicitly the further limitations of the claim.  However, Roy discloses “an automata processor [that] … us[es] a state transition element of the [automata] processor (automata processor is a re-configurable co-processor that supports direct hardware implementation of a set of non-deterministic finite automata over a streaming input – Roy, preface, p. iv, first paragraph; many algorithmic techniques and automata-design strategies can be used to develop applications that run efficiently on an automata processor – id. at p. v, last paragraph; software required for programming the automata processor is available from an online developers portal – id. at p. 8, chapter II, second paragraph; a single automata processor chip contains 49,152 state transition elements – id. at p. 13, sec. 2.2, first paragraph)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to perform the method using an automata processor comprising state transition elements, as disclosed by Roy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the processing time of the decision forests by accelerating the finding of all occurrences of the thousands of complex patterns in the input data processed thereby.  See Roy, preface, p. iv, second paragraph.

Regarding claim 17, Eads, as modified by Roy, discloses that “the feature vector comprises a first plurality of feature values concatenated with a second plurality of feature values (a training set of data is a group of n pairs, where xi is a vector (or, feature vector) representing the input variables (or, features) [feature values] – Eads, paragraph 27 [so if i = 4, the feature vector comprises features x1 and x2 with features x3 and x4]).”

Regarding claim 18, Eads, as modified by Roy, discloses that “the first processor outputs the binary data based at least in part on the feature vector and a classification to be performed by the second processor (in machine intelligence, training involves learning a forest of decision trees from labeled feature vectors, and prediction takes a learned model based on the training set and generates predictions on a new kind of data; classification is one kind of prediction; a training set of data is a group of n pairs containing a feature vector representing the input variables or features and an output variable or label, which together are called an “instance” [i.e., the data instances, which contain feature vectors and are therefore output based thereon, are output to the processor in order to perform the classification, i.e., based on the classification to be performed] – Eads, paragraph 27; see also paragraph 28 (disclosing that the variables may be Boolean)).”  

Regarding claim 19, the rejection of claim 16 is incorporated.  Eads further discloses that “the [second] processor is configured to generate the classification based at least in part on a majority-consensus model that selects the classification from a plurality of results (ensemble of decision trees (EDT) is a group of decision trees; predictions are made from an EDT by having each decision tree in the EDT “cast” a vote [plurality of results] and aggregating the votes; predictions are made from a classification EDT by taking the majority vote of the predictions made by the classification trees [i.e., using a majority-consensus model] – Eads, paragraph 43)….”  
Eads appears not to disclose explicitly the further limitations of the claim.  However, Roy discloses an “automata processor … [that produces] results from a plurality of state transition elements that includes the state transition element (automata processor is a re-configurable co-processor that supports direct hardware implementation of a set of non-deterministic finite automata over a streaming input – Roy, preface, p. iv, first paragraph; many algorithmic techniques and automata-design strategies can be used to develop applications that run efficiently on an automata processor [note that algorithms produce results] – id. at p. v, last paragraph; a single automata processor chip contains 49,152 state transition elements – id. at p. 13, sec. 2.2, first paragraph)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to perform the method using an automata processor comprising state transition elements, as disclosed by Roy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the processing time of the decision forests by accelerating the finding of all occurrences of the thousands of complex patterns in the input data processed thereby.  See Roy, preface, p. iv, second paragraph.

Regarding claim 20, the rejection of claim 16 is incorporated.  Eads further discloses that “the … processor comprises a plurality of trained random forest model … elements (training of a machine intelligence involves learning a forest of decision trees [model elements] from labeled feature vectors – Eads, paragraph 27; many versions of EDTs are often referred to as a Random Forest – id. at paragraph 43; see also paragraph 301 (disclosing that the systems and methods may be performed on one or more processors)) …, and … the second comparison is determined to be performed in place of a third comparison based on a result from the first comparison (at a particular tree node, a splitting test is applied to instances given to the tree node; for categorical features, a categorical feature value is checked for membership in a subset of category indices; if it belongs, the test passes [result from first comparison]; otherwise, it fails – Eads, paragraph 29; see also Fig. 6  (showing that the decision tree has several levels, so that, for instance, if the result of the comparison at the node “id: 0” [first comparison] indicates that the tree should traverse to the node labeled “id: 1” instead of to the node labeled “2”, the comparison at node “id: 1” [second comparison] is performed in lieu of the comparison at node “2” [third comparison])).”
Eads appears not to disclose explicitly the further limitations of the claim.  However, Roy discloses that “the automata processor comprises a plurality of … state transition elements that includes the state transition element (automata processor is a re-configurable co-processor that supports direct hardware implementation of a set of non-deterministic finite automata over a streaming input – Roy, preface, p. iv, first paragraph; many algorithmic techniques and automata-design strategies can be used to develop applications that run efficiently on an automata processor – id. at p. v, last paragraph; a single automata processor chip contains 49,152 state transition elements – id. at p. 13, sec. 2.2, first paragraph)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eads to perform the method using an automata processor comprising state transition elements, as disclosed by Roy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the processing time of the decision forests by accelerating the finding of all occurrences of the thousands of complex patterns in the input data processed thereby.  See Roy, preface, p. iv, second paragraph.

Conclusion
Claims 11-13 have been searched, but no relevant prior art was found for those claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN C VAUGHN/             Examiner, Art Unit 2125


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner presumes for purposes of examination that Applicant means “state transition elements”.  If that is the case, Examiner requests that Applicant amend the claim to reflect this intent.
        2 See footnote 1 supra.